                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


Alejandro Licona Jimenez,           )                        C/A No.: 6:18-cv-02793-TLW
                                    )
                    Petitioner,     )
                                    )
             v.                     )
                                    )                                ORDER
                                    )
Warden of Ridgeland Correctional    )
Institution,                        )
                                    )
                    Respondent.     )
____________________________________)

       Petitioner Alejandro Licona Jimenez seeks relief from his state sentence pursuant to 28

U.S.C. § 2254. ECF No. 1. This matter is before the Court for review of the Report and

Recommendation (R&R) filed by United States Magistrate Judge McDonald, ECF No. 14, to

whom this case was previously assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2), (D.S.C.). In the R&R, the Magistrate Judge recommends

dismissing Petitioner’s case pursuant to Rule 41(b) for failure to comply with a court order and for

failure to prosecute the case. On November 29, 2018, the Court mailed Petitioner a copy of the

R&R. ECF No. 16. No objections have been filed.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report to which a specific objection is registered and may accept, reject, or modify, in

whole or in part, the recommendations contained in that Report. See 28 U.S.C. § 636. In the

absence of objections to the R&R, this Court is not required to give any explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       In light of the standard above, this Court has carefully reviewed the Magistrate Judge’s

R&R. Noting that Petitioner filed no objections, the R&R, ECF No. 14, is hereby ACCEPTED.
Therefore, for the reasons articulated by the Magistrate Judge, Petitioner’s case is dismissed

without prejudice.

       IT IS SO ORDERED.
                                                         s/Terry L. Wooten
                                                         ___________________________
                                                         Terry L. Wooten
                                                         Chief United States District Judge
January 25, 2019
Columbia, South Carolina
